The Court
were of this opinion, and refused to hear the first return read, considering it as a nullity.
The Attorney-General then applied for permission to enter a rule upon the Sessions, requiring them to amend their return in this particular, by certifying the time when, &c., which was opposed by Stockton, on the ground that it was too late, this return having been filed so long ago as September term last.

Per Curiam.

If any fact of importance in the case appears doubtful on the return, the Attorney-General ought to have leave to suggest it on the record, and to have the ambiguity removed.
Eule granted.